                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

                                                  )
 MELISSA PICI,                                    )
                                                  )
                        Plaintiff,                )
                                                  )
 v.                                               )        C.A. No.: 4:19-cv-2306-RBH-TER
                                                  )
 CIRCLE K.STORES, INC., dba CIRCLE K-             )
 COASTAL CAROLINA,                                )
                                                  )
                        Defendant.                )
                                                  )

                   PROTECTIVE ORDER PURSUANT TO RULE 502(d)

       Presently before the Court is the Parties’ Joint Motion for Entry of Protective Order

Pursuant to Rule 502(d) of the Federal Rules of Evidence. Having carefully considered the Parties’

Motion, the request is GRANTED as follows:

       The production of privileged or work-product protected documents, electronically stored

information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal or state proceeding. This

Order shall be interpreted to provide the maximum protection allowed by Federal Rule of

Evidence 502(d).

       IT IS SO ORDERED.

                                              s/Thomas E. Rogers, III
                                              Thomas E. Rogers, III
                                              UNITED STATES MAGISTRATE JUDGE

March 13, 2020
Florence, South Carolina
